     ase 5: 18-cv-02104-SJO-PLA Document 48 Filed 10/24/18 Page 1 of 2



                                                                                                 OCT 8 0 201
1                                         FILE D
                                   U.S. DISTRICT COURT
2                                DIST RICT OF N E □ H/\SKA

3                                 2018 OC1 30 AMIQ: 28
                                                                   October 24, 2018
4                                OFF JCt OF rr·IE CLERK         CDITRAL DISTRICT OF CALIFORXIA
                                                                  BY:     VPC        DEffTY
5
6
7
8
9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
12
     Federal Trade Commission,                   No . ED 5:18-cv-02104-SJO-PLA
13
                         Plaintiff,
14                                               [PROPOSED]
                         V.
15                                               ORDER EXTENDING
     Jason Cardiff, et al.,
                                                 TEMPORARY RESTRAINING
16
                        Defendants.              ORDER AND GRANTING
17                                               CONTINUANCE OF
                                                 PRELIMINARY INJUNCTION
18
                                                 HEARING FOR DEFENDANTS
19                                               JASON CARDIFF AND
20                                               EUNJUNG CARDIFF AND
                                                 ORDERING THEM TO
21                                               RETURN ASSETS
22
23         Upon consideration of the stipulation entered into by the Federal Trade
24   Commission and Defendants Jason Cardiff and Eunjung Cardiff requesting that,
25   with respect to them, the Court extend the Temporary Restraining Order (TRO)
26   issued on October 10, 2018, and continue the preliminary injunction hearing that
27   was scheduled for October 23 , 2018 , at 2:00 p .m. , and upon consi~ ~n of oral..JJ;l]JJ~~
                                                      I hereby attes1 and certify on t
                                                      that the foregoing document is full , ue
                                                                                                    g--          ~ u.
                                                                                                            <i• •• • ..
                                                                                                                        o,~
                                                                                                                                 lo'
28                                                    and correct copy of the original on file in         .3' •·              · ·...~
                                                      my office, and in my legal custody.                 ., ·      _ ..·. . ·


                                                -1-
                                                           CLERK U.S.
                                                            TR  DI       ,;_:c
                                                                            TRICT COURT
                                                                                   LIF~

                                                                        UTYCLERK
                                                                                                                   1 86
     ase 5: 18-cv-02104-SJO-PLA Document 48 Filed 10/24i18 Page 2 of 2 Page ID #:31 7




1    argument heard on October 23, 2018, from Plaintiff and information provided to
2    the Court by the Receiver, it is hereby ORDERED that:
3             1. The TRO entered by this Court on October 10, 2018, shall remain in
4                full force and effect until further order of this Court.
5             2. The hearing to show cause why a preliminary injunction should not
6                issue with respect to Defendants Jason Cardiff and Eunjung Cardiff is
7                continued to Wednesday, November 7, 2018 at 4:00 p.m.
8             3. Defendants Jason Cardiff and Eunjung Cardiff shall complete the
9                financial disclosures required under Paragraph IX of the TRO by
10               October 25, 2018.
11            4 . By October 25, 2018, Defendant Jason Cardiff shall return, to the
12               Receiver, pursuant to the Receiver' s instructions, the $5 ,000 he
13               withdrew from Arizona Bank & Tn1st on October 15, 2018, in
14               violation of the asset freeze in the TRO.
15            5. By October 25, 2018, Defendant Eunjung Cardiff shall return, to the
16               Receiver, pursuant to the Receiver' s instructions, the $3,7 15 .00 she
17               withdrew from Chaffey Federal Credit Union on October 12, 2018, in
18               violation of the asset freeze in the TRO.
19
20   DATED this 24 th day of October, 2018 .
21
22                                             s: ~•·.~"•

                                                        ...f
                                                               /

23
24                                          United States District Judge
25
26
27
28

                                               -2-
